 324DECISIONSOF NATIONALLABOR RELATIONS BOARDNorth-Electric CompanyandHarriet N. Repp. Case8-CA-8269December 5, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOUpon a charge filed on March 27, 1974, by HarrietN. Repp, hereafter called the Charging Party, and dulyserved on North Electric Company, hereafter calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director for Re-gion 8, issued a complaint on May 10, 1974, allegingthat Respondent has refused and was continuing torefuse to hire the Charging Party and two named in-dividuals, even though work was available, because oftheirmembership in and activities on behalf of LocalNo 6578,UnitedSteelworkersofAmerica,AFL-CIO, and/or their participation in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection, thereby violatingSection 8(a)(1) and (3) of the Act. Thereafter, Re-spondent filed an answer, admitting in part and den-ying in part the allegations of the complaint and re-questing that the complaint be dismissed.On June 6, 1974, Respondent filed with the Board inWashington, D.C., a Motion for Summary Judgment,seeking dismissal of the complaint in its entirety.Thereafter, on June 20, 1974, the Board issued anOrder transferring the proceeding before it and aNotice To Show Cause why the Respondent's mo-tion should not be granted. The General Counselfileda responsive pleading, following which boththeRespondent and General Counsel submittedbriefs and memoranda in support of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, an amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this matter, the Boardmakes the following:Ruling on the Motion for Summary JudgmentRespondent bases its motion on alternative grounds,initially that the instant action is barred by previouslitigation of identical issues between the same partiesunder settled principles ofres judicata,and secondlythat the Charging Party and the other named individu-alswaived employment with Respondent in a court-approved settlement agreement.The General Counsel argues in opposition that theinstant matter is an entirely new case of action basedon distinct unfair labor practices, thus is not barred byhaving been previously litigated. The General Counselfurther argues that the settlement agreement did notpreclude Charging Party and the other individualsfrom seeking employment with Respondent, and didnot, indeed could not, waive their right to be free fromunfair labor practices by Respondent.The events leading up to the present dispute, as deve-loped by the parties' pleadings, include a strike at Re-spondent's plant # 1 in late 1970, following which, Re-spondent allegedly refused to reemploy the ChargingParty and others for their activities during the strike.On January 25, 1971, one of the alleged discriminateesinthe instantmatterfiledacharge in Case8-CA-6231, alleging that Respondent had unlawfullyterminated and refused to rehire certain individuals,including those involved in the present action. Thisalleged termination and refusal to reemploy was alsothe subject of a grievance filed on December 20, 1970,which was submitted to arbitration. This resulted in anaward ordering backpay to one individual namedherein, and modified the termination of the remainingtwo, including the Charging Party, to a temporary dis-ciplinary layoff.Respondent then filed suit irr theUnited States District Court for the Northern Districtof Ohio to vacate this award, which ultimately resultedin a court-approved settlement agreement on June 4,1973, whereby the individuals involved in the instantaction, and others, allegedly waived employment withRespondent, unless its plant # 1 were reopened, andreceived a sum of money. Thereafter, on December 29,1973, the Regional Director advised the parties that, inview of the settlement agreement, he was dismissing thecharge as further proceedings were not warranted un-der the Board's policy set forth inSpielbergManufac-turing Company,112 NLRB 1080 (1955). He furtheradvised that his decision could be appealed to the Gen-eral Counsel. No appeal was filed.After the entry of the settlement agreement butbefore the Regional Director's dismissal of the charge,the Charging Party applied for employment at Respon-dent's plant#2 on September 29, 1973. The otheralleged discriminatees applied on January 19, 1974, andMarch 26, 1974. All were refused employment.Whereupon the Charging Party filed the charge leadingto the issuance of the instant complaint which alleges,in substance, a discriminatory refusal to hire.Having reviewed the entire record and the briefs andmemoranda of the parties, we are of the opinion thatthe Motion for Summary Judgment should be granted.Apart from the refusal to rehire, the General Counseldoes not allege any facts of circumstances in this matterthat were not litigated in the previous proceeding, norany union and/or concerted activity by the dis-criminatees occurring subsequent to the settlement on215 NLRB No. 72 NORTH ELECTRIC COMPANYwhich Respondent based its refusal to employ theCharging Party or the other individuals, but ratherappears to be basing this proceeding on issues andevents raised and resolved by the settlement in the priorproceeding.With regard to the settlement agreement,we are of the opinion that the individuals namedtherein waived reemployment with the Respondent,unless plant # 1 reopened, which the parties agree hasnot occurred.'While we agree with the GeneralCounsel that a party cannot contractually gain theright to engage in future unfair labor practices free ofBoard processes, absent an allegation that the unfairlabor practices are based on the discriminatees' unionor concerted activity subsequent to the settlementagreement, we do not believe that this principle urgedby the General Counsel is applicable herein.Accordingly, as the General Counsel is attempting torelitigate issues settled in the previous proceeding, theRespondent's Motion for Summary Judgment shall begranted and the complaint dismissed in its entirety.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with its prin-cipal place of business located in Galion, Ohio, is en-In pertinent part, the settlement agreement provides.1It is understood and agreed that by the execution of this SettlementAgreement, the individual grievants involved in this proceeding do notwaive any re-employment rights to which they would be entitled underthe CollectiveBargainingAgreement if plaintiffs Galion Plant # 1should be reopened2 Any and all other claims against plaintiff are waived by the defend-ants on their behalf and on behalf of the individuals above namedexcept as specified below in paragraph 3 hereof325gaged in the manufacture of telecommunicationsequipment and allied products. Annually, in the courseand conduct of its business, the Respondent, from itsGalion, Ohio, facilities, ships goods valued in excess of$50,000 directly to points located outside the State ofOhio.We find, on the basis of the foregoing, that Respond-ent is, and at all times material hereto has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDLocal No. 6578, UnitedSteelworkersof America,AFL-CIO,is now and has been at all times materialhereto a labor organization within the meaning of Sec-tion 2(5) of the Act.CONCLUSION OF LAWThe conduct of the Respondent as alleged in thecomplaint does not constitute a violation of Section8(a)(1) and (3) of the Act, as amended.ORDERIt is hereby ordered that the Respondent's Motionfor Summary Judgment be, and it hereby is, granted.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed in its entirety.